Braley, J.
Charles E. Phillips died intestate January 23, 1927, leaving property to be administered, and Eben B. Phillips, a nephew of the decedent, duly applied to the court of probate for appointment as administrator. G. L. c. 193, § 1. A citation to the heirs at law was issued February 1, *3451927, and William J. Phillips entered an appearance by his attorney in fact on February 14, 1927, claiming that, being the son of John C. Phillips, a deceased brother of the intestate, he was entitled to be heard on the question whether the petitioner should be appointed. The court on the motion of the petitioner and after hearing adjudged on April 13, 1927, that William J. Phillips was not the son of John C. Phillips, and that his appearance should be stricken out. It is contended by William J. Phillips, who appealed, that the order should be reversed.
The rights of the appellant depended on his kinship to the intestate. It was a question of fact, whether he was the son of John C. Phillips, and, this question having been settled adversely to his claim in Phillips v. Phillips, 230 Mass. 14, where it was directly raised and which decision was followed in Phillips v. Phillips, 241 Mass. 47, the entry must be,

Order affirmed.